Per Curiam.
There is no proof of a short delivery of cargo in these cases, except as to the sugar in the 11 cargo bags not delivered by the Ixia, and the 15 not delivered by the Hampshire. We are satisfied that the contents of these bags were delivered in the 76 new bags of the Ixia,. and the 211 of the .Hampshire,, containing sweepings, and that some of the cargo bags were destroyed by rough usage during the discharge, and others, partly destroyed, were put inside the new bags. The decree of the circuit court in each case is affirmed, with interest, and the costs of the appeal to be paid by the appellant, and the cause remanded to the circuit court for further proceedings in conformity with this opinion.